Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowability Notice
This action is responsive to communication filed on 6/3/2022.
Claims 16-34 are subject to examination.
This amendment and applicant’s arguments have been fully considered and entered by the Examiner.
Allowable Subject Matter
Claims 16-28, 29-32, 33, 34 respectively are allowed and renumbered as claims 1-13, 15-18,14, 19 respectively.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior arts of record singly or in combination does not teach the totality of the independent claims when read in light of the specification.  In particular the prior arts of record does not teach “the at least one media server configured to selectively forward one or more media streams based on the content of a predefined session to multiple clients, the predefined session being a collaboration session concerning the predefined topic; the media server having an interface to a media gateway with a real-time announcement adapter through which the media server is connectable to an announcement system with sound output devices positioned throughout an entire building or facility so that the one or more media streams from the predefined session is transmissible via the sound output devices to the entire building or facility; and wherein the real-time announcement adapter is configured to convert media codes of the one or more media streams for transmission to the announcement system, the media codes of the one or more media streams being WebRTC media codes and the converted media codes of the one or more media streams being media codes that are not compatible with WebRTC; wherein the real-time announcement adapter is configured to convert audio of the collaboration session that is in Opus format to audio in G.711 format or G.729 format; and wherein the at least one media server is configured to automatically forward a recording of the collaboration session asynchronously to the announcement system via the real-time announcement adapter of the media gateway.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAIRYA A PATEL whose telephone number is (571)272-5809. The examiner can normally be reached M-F 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on 571-272-5863. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DHAIRYA A. PATEL
Primary Examiner
Art Unit 2453



/DHAIRYA A PATEL/Primary Examiner, Art Unit 2453